Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2022.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (3981325) in view of Burnside (4109677), further in view of Asaka (20080304988).
Regarding claim(s) 1, Robinson, (Fig. 1,2), discloses a hydraulic device comprising: a fluid container 12; and a ventilation and purging unit 18,20,16 for ventilating and purging the fluid container, wherein the ventilation and purging unit has a valve unit 50 integrated into a wall 60,64 of a housing (outer wall of 12) of the fluid container, and a channel labyrinth (passage formed by 42,46) arranged in the fluid container and connected to the valve unit 50.
Robinson discloses a discharge line but fails to disclose pump in discharge line. Burnside, (Fig. 1), teaches hydraulic device with container and a pump 68 in discharge line 66.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Robinson with a pump in discharge line as taught by Burnside in order to pressurized fluid delivery. 
Robinson as modified fails to disclose pump details. Asaka, (Fig. 1), teaches pump with a motor 60; a control plate (board) 92 and a control region (pump chamber 16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Robinson as modified with a pump with a motor; a control plate and a control region as taught by Asaka in order to enable electronic control of the pump.
The recitation “for a rail vehicle” is considered to be a name given the claimed device relative to its intended use.  From M.P.E.P. §2111.02 (II):
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir.1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997).
As evidenced by the explanation given above, the claimed structure finds their equivalents in the reference(s) applied.  As such the device of Robinson is readable as a “device for a rail vehicle”.
As to claim 2, the channel labyrinth (passage formed by 42,46) is mounted in an interior (Fig 2) of the housing of the fluid container, which is surrounded by the housing
As to claim 5, one channel (vertical passage after 56) of the channel labyrinth opens into an opening (valve opening) in a housing floor (at 64) of the housing which is open towards an exterior of the fluid container surrounding the housing.
As to claim 8, the ventilation and purging unit has a first channel labyrinth (at 16) for ventilation and a second channel labyrinth (at 20) for purging.
As to claim 9 , valve unit includes at least one check valve (valve 20 acts as a check valve biased by spring and activated by 74).
Allowable Subject Matter
Claims 3, 4, 7, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753